Citation Nr: 0029540	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed brain 
infarcts.  

2.  Entitlement to service connection for a claimed 
disability manifested by acute rash with blisters.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision of the RO.  

The Board notes that, in the written brief presentation dated 
in October 2000, the veteran's representative asserted an 
alternative claim of service connection for a skin condition 
as due to exposure to Agent Orange in service.  As this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate development.  



REMAND

The veteran claims that he suffers from disability manifested 
by brain infarcts and acute rash with blisters which is 
attributable to his military service.  

The veteran essentially testified at a hearing at the RO in 
April 1999 that the headaches he suffered in service have 
been attributed to his brain infarct condition.  

According to the veteran, he would also develop a rash on his 
face, back, neck and spine, which he associated with attacks 
of particularly severe headaches.  

The available service medical records document instances of 
treatment for extreme headaches, as well as a facial rash and 
a rash in the region of the groin.  

A private treatment report dated in March 1988 includes a 
notation that the veteran was treated for "infarcts of the 
brain" while he was incarcerated.  

In addition, a report of MRI dated in August 1990 includes a 
finding of a small infarct in the basal ganglia on the right.  
Subsequent MRI conducted in December 1994 also resulted in a 
finding of lacunar infarcts in the basal ganglia on the 
right.  

The Board notes that, during the course of the appeal, the 
statute governing assistance to claimants, 38 U.S.C.A. 
§ 5107, was amended.  The new version of the statute 
eliminates the requirement that a person submitting a claim 
for benefits has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded in order to receive assistance in 
the development of his claim; rather, the Secretary is 
required to assist a claimant in developing all facts 
pertinent to a claim for benefits, to include providing a 
medical examination when such examination may substantiate 
entitlement to the benefits sought, except when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Id.  The effective date of the 
change in the statute was October 30, 2000.  

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

The Board also notes that, where a claimant's application for 
benefits is incomplete, the VA shall notify him of the 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 2000).  

In light of the changes to 38 U.S.C.A. § 5107 noted 
hereinabove, the Board finds that a contemporaneous 
examination of the veteran to determine the nature and likely 
etiology of his brain infarcts, as well as association with 
the claims file of any records of treatment or evaluation for 
such condition, would materially assist in the adjudication 
of the veteran's claim and may substantiate entitlement to 
the benefits sought.  

In addition, the veteran is hereby notified that preliminary 
review indicates that the "evidence necessary to complete 
the application" is medical evidence or otherwise to support 
his stated position that he currently suffers from brain 
infarcts and a skin condition manifested by acute rash with 
blisters due to disease or injury which was incurred in or 
aggravated by service.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his brain infarct condition and skin 
disability manifested by acute rash with 
blisters since service.  The veteran in 
this regard must be instructed to submit 
all competent evidence that tends to 
support his assertion that he suffers 
from disability manifested by brain 
infarcts and acute rash with blisters due 
to disease or injury which was incurred 
in or aggravated by service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed brain 
infarcts.  The claims folder should be 
made available to the examiner for review 
in connection with the evaluation.  All 
indicated testing should be done in this 
regard.  The examiner should elicit from 
the veteran and record a full medical 
history referable to his brain infarct 
disorder and any related manifestations.  
Detailed clinical findings also should 
recorded.  Based on his/her review of the 
case, the examiner should offer an 
opinion as to the medical probability 
that the veteran has current disability 
manifested by brain infarcts due to 
disease or injury which was incurred in 
or aggravated by service.  

3.  The veteran also should be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed acute 
rash with blisters.  The claims folder 
should be made available to the examiner 
for review in connection with the 
evaluation.  All indicated testing should 
be done in this regard.  The examiner 
should elicit from the veteran and record 
a full medical history referable to his 
brain infarct disorder and any related 
manifestations.  Detailed clinical 
findings also should recorded.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to the medical 
probability that the veteran has current 
disability manifested by an acute rash 
with blisters due to disease or injury 
which was incurred in or aggravated by 
service.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  The 
RO should readjudicate the claim in 
accordance with Karnas and with 
consideration of the old and new version 
of 38 U.S.C.A. § 5107, to include a 
determination as to that which is most 
favorable to the veteran's claim.  All 
indicated development should be 
undertaken in this regard.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 7 -


